                 Case 19-11626-KG              Doc 360       Filed 09/16/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------------X
                                                                    :
In re:                                                              : Chapter 11
                                                                    :
PES HOLDINGS, LLC, et al.,                                          : Case No. 19-11626 (KG)
                                                                    :
                                                                    : (Jointly Administered)
                                         Debtors.  1                :
                                                                    :
--------------------------------------------------------------------X
                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of James W. Stoll of Brown Rudnick LLP to represent the Official Committee of
Unsecured Creditors in this action.

Dated: September 13, 2019                            ELLIOTT GREENLEAF, P.C.

                                                     /s/ Jonathan M. Stemerman
                                                     Rafael X. Zahralddin-Aravena (No. 4166)
                                                     Jonathan M. Stemerman (No. 4510)
                                                     1105 N. Market Street, Suite 1700
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 384-9400
                                                     E-mail: rxza@elliottgreenleaf.com
                                                     E-mail: jms@elliottgreenleaf.com

                                                     Proposed Counsel to Official Committee of
                                                     Unsecured Creditors




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
               Case 19-11626-KG         Doc 360      Filed 09/16/19     Page 2 of 2



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the Commonwealth of
Massachusetts, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with Standing Order for District Court Fund revised 8/30/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the District
Court.

Dated: September 13, 2019                     /s/ James W. Stoll
                                              James W. Stoll
                                              BROWN RUDNICK LLP
                                              One Financial Center
                                              Boston, MA 02111
                                              Telephone: (617) 856-8200
                                              Email: jstoll@brownrudnick.com


                                ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




      Dated: September 16th, 2019                          KEVIN GROSS
      Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE




                                                 2
